Citation Nr: 0420080	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972 
and October 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

In a September 1998 rating decision, the RO denied a rating 
in excess of 20 percent for the veteran's right knee 
disability, status post right medial meniscectomy times two, 
and a total rating based on individual unemployability due to 
service-connected disability.  The veteran duly appealed the 
RO's decision and in April 1999, he testified at a hearing at 
the RO.  

Before the matter was certified to the Board, in an August 
2001 rating decision, the RO granted a separate 10 percent 
rating for right knee arthritis and continued the 20 percent 
rating for the veteran's status post right medial 
meniscectomy.  Thereafter, the veteran's case was referred to 
the Director of Compensation and Pension Service for 
consideration of an extraschedular rating.  

In a May 2002 rating decision, pursuant to instructions from 
the Director of Compensation and Pension Service, the RO 
increased the rating for the veteran's degenerative arthritis 
of the right knee to 20 percent.  It was noted that this 
action had resulted in a combined 40 percent rating for the 
veteran's right knee disability, which was the rating sought 
by the veteran.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
addition, it was noted that the combined 40 percent rating 
represented the rating assigned for amputation of a leg at a 
lower level, permitting a prosthesis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5165 and 38 C.F.R. § 4.68 (providing that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed).  

Thereafter, the veteran's attorney submitted private medical 
records showing that the veteran had undergone a right knee 
replacement on September 21, 2001.  He requested a one-year 
100 percent rating for the veteran's right knee disability, 
pursuant to Diagnostic Code 5055.  In a November 2002 rating 
decision, the RO granted a 100 percent rating for the 
veteran's right knee disability for the period from September 
21, 2001, to November 1, 2002.  Thereafter, the combined 40 
percent rating was continued.  

In a December 2002 letter, the RO notified the veteran and 
his attorney that the actions described above represented a 
complete grant of the benefits sought on appeal with respect 
to the claim of entitlement to an increased rating for a 
right knee disability.  Thus, this matter is not before the 
Board, and it is noted that no further argument has been 
received on this issue.

In a January 2003 rating decision, the RO denied service 
connection for low back and a right hip disabilities.  The 
veteran appealed the RO's decision.  

It is noted that in a January 2004 rating decision, the RO 
denied service connection for squamous cell carcinoma of the 
right tonsil with metastasis to the neck.  Although he was 
notified of this decision and his appellate rights, the 
veteran has not initiated an appeal of this decision.  Thus, 
this matter is not currently before the Board.  


FINDINGS OF FACT

1.  A low back and right hip disability were not clinically 
evident in service or for many years thereafter, and the 
record contains no probative evidence indicating that any 
current low back or right hip disability is causally related 
to the veteran's active service, any incident therein, or any 
service-connected disability.  

2.  Service connection is currently in effect for residuals 
of a right total knee arthroplasty, status post right medial 
meniscectomy times two and partial lateral tibial 
meniscectomy, rated as 30 percent disabling; post-traumatic 
arthritis of the right knee, rated as 10 percent disabling; 
and right hear hearing loss, rated as zero percent disabling, 
for a combined rating of 40 percent.

3.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following any substantially gainful employment. 


CONCLUSIONS OF LAW

1.  A low back and right hip disability were not incurred in 
or aggravated by service, may not be presumed to have been 
incurred therein, and are not causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In November 2002 and March 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also generally advised the veteran that the RO would 
assist him in obtaining all evidence necessary to support his 
claims.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim for a total rating based on 
individual unemployability was dated in September 1998, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice regarding the 
unemployability claim prior to the initial rating decision 
denying the claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented by counsel and has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  The RO also contacted the Social Security 
Administration, but was advised that the veteran was not 
entitled to disability benefits and that they had no medical 
records on file pertaining to the veteran.  There is no 
indication of any outstanding medical evidence, nor is there 
any indication that outstanding Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  

The record also shows that the veteran has been afforded 
several VA medical examinations for his right knee 
disability, the disability which he claims results in his 
unemployability.  It is noted that the RO also scheduled the 
veteran for another VA medical examination, including for the 
purpose of determining the nature and etiology of his claimed 
back and right hip disabilities.  In February 2004, however, 
the veteran's attorney contacted the RO and advised that the 
veteran would be unable to attend the examination in light of 
his throat cancer.  The RO offered to reschedule the 
veteran's examination, but his attorney indicated that the 
veteran would be unable to attend.  The RO then advised the 
veteran's attorney that without the examination results, 
making a favorable decision on the veteran's claims would be 
difficult, if not impossible.  The veteran's attorney 
indicated that he understood, but the veteran would 
nonetheless be unable to attend a medical examination.  In 
view of the foregoing, the Board finds that it is appropriate 
to proceed with consideration of the veteran's appeal based 
on the evidence of record.  See 38 C.F.R. §§ 3.159(c)(4), 
3.655 (2003).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

Service medical records pertaining to both periods of the 
veteran's active service are negative for notations of low 
back or right hip disabilities.  At his January 1976 military 
separation medical examination, the veteran's spine and 
musculoskeletal system were normal.  On a report of medical 
history completed in connection with his separation medical 
examination, the veteran denied a history of recurrent back 
pain and bone or joint deformities.  

In March 1978, the veteran filed an application for VA 
compensation benefits, including service connection for ankle 
and knee disabilities.  His application is silent for any 
mention of back or hip disabilities.  Medical records 
obtained in support of his claim, including a May 1978 VA 
medical examination report, are likewise negative for 
pertinent abnormalities.

In a May 1978 rating decision, the RO granted service 
connection for a right knee disability and assigned a 10 
percent rating.  

The veteran thereafter filed claims for an increased rating 
for his service-connected right knee disability in July 1981 
and September 1984.  His claims are negative for any mention 
of back or hip disabilities, as are medical records obtained 
in support of these claims.  

In February 1991, the veteran again submitted a claim for an 
increased rating for his right knee disability.  Again, this 
claim is silent for any mention of back or hip disabilities.

In support of his claim, the veteran was afforded a VA 
medical examination in July 1991.  Among other things, he 
complained of occasional pain in the low back and right 
buttock, extending to the posterior portion of the thigh.  He 
stated that his right buttock pain had been present for 
several years.  X-ray studies showed disc degeneration at 
several levels and slight degenerative changes in the right 
hip joint.  The diagnoses included severe right buttock pain 
due to muscular strain plus referred discomfort from the low 
back.  The examiner indicated that the veteran probably would 
have developed pain in his right buttock without a right knee 
problem; however, he indicated that his pain had developed 
sooner because of his right knee problem.  

At a January 1993 VA medical examination, the veteran 
reported that he had continued knee pain and was unable to 
continue in his profession as a boat builder as a result of 
his pain.  The veteran also reported pain in the right 
buttock, but indicated that his back was okay.  The diagnosis 
was right knee arthritis and instability, status post total 
medial meniscectomy.  The examiner indicated that vocational 
rehabilitation efforts were probably indicated as the veteran 
needed to work in a job that was mostly sitting with a chance 
to change positions as needed.  

In February 1993, the veteran sought VA treatment for right 
knee and hip pain.  The assessments included degenerative 
joint disease, knee and hip.  

In an April 1993 letter, the veteran's private physician 
indicated that the veteran had recently undergone 
arthroscopic surgery on the right knee.  He indicated that he 
anticipated that the veteran would be released for a light 
duty-type job in four weeks.  He indicated that it was his 
long-term recommendation that the veteran look for a vocation 
which did not involve climbing ladders on a repetitive basis.  

A December 1993 private treatment record shows that the 
veteran complained of right hip and low back pain, in 
addition to right knee pain.  The examiner indicated that X-
ray studies of the right hip were okay and there was minimal 
loss of disc space.  The veteran had good motor power, 5 out 
of 5.  The examiner was unable to irritate the sciatic nerve 
and indicated that this was due to limping by the veteran on 
his worn out right knee.  

Subsequent VA and private clinical records show continued 
complaints of right knee, hip, and low back pain.  In June 
1994, the veteran's private examiner recommended an MRI of 
the hip and back, given that plain films were "fairly 
normal."  

In a June 1996 decision, the Board denied a rating in excess 
of 20 percent rating for the veteran's right knee disability.

In May 1997, the veteran filed a formal application for a 
total rating based on individual unemployability due to 
service-connected disabilities.  He indicated that he had not 
worked since February 1993, and was no longer able to work, 
due to his right knee disability.  In support of his claim, 
he submitted a May 1997 private treatment record in which his 
physician noted that the veteran had not worked for three and 
one half years.  He indicated that he therefore doubted that 
the veteran would ever return to the active work force with 
his right knee disability.  

The veteran underwent VA medical examination in June 1997.  
He reported pain, stiffness, limping, and occasional giving 
way of the right knee.  He also reported that he had been 
consistently off work since 1993 and was on disability.  He 
also reported stiffness and pain in the right hip.  The 
diagnoses included degenerative joint disease of the right 
knee and ankle, and degenerative joint disease of the right 
hip, X-rays pending.  The examiner indicated that the veteran 
was not fit for moderate or heavy work; rather, sedentary 
occupations would be best.  

VA clinical records dated from August 1997 to April 1999 show 
that the veteran was seen for treatment of right knee pain.  
In May 1998, the examiner noted that the veteran claimed that 
he was unable to work due to right knee pain.  The assessment 
was right knee mild to moderate osteoarthritis with complaint 
of severe pain that is atypical for right knee.  In light of 
the veteran's complaints of pain, a neurology consultation 
was scheduled.  At the neurology clinic the following month, 
it was determined that there was no objective evidence of 
neurogenic pain.  Rather, the examiner indicated that the 
veteran's problem was orthopedic in nature due to 
degenerative joint disease in the right knee with pain 
referred to the right hip and buttock.  In July 1998, the 
veteran visited the clinic and requested pain medication.  It 
was noted that he was very angry that he had not been 
declared disabled because he felt that he was unable to work.  
Examination showed no evidence of any instability, effusion, 
or warmth.  The assessment was history of chronic knee pain.  

In a February 1999 letter, the veteran's former employer 
indicated that he was unable to give the veteran a job due to 
his knees.  He indicated that he had several different jobs 
at his company, but they all required prolonged standing, as 
well as crawling on the hands and knees.  

In April 1999, the veteran testified at a hearing at the RO.  
He indicated that he was unable to work due to knee pain.  He 
indicated that he had 13 years of education, but that his 
only work experience had been in fishing, logging, ship 
building, and mechanic work.  The veteran stated that he had 
never had a desk job and felt that it would "drive me up a 
wall . . . sitting in a building all day."  He also 
indicated that he was unable to sit in one position for 
prolonged periods without stretching his leg.  He indicated 
that he was currently helping his mother rebuild a trailer, 
but was unable to work full time due to knee pain.  The 
veteran provided no testimony regarding a low back or right 
hip disability.

The veteran underwent VA medical examination in June 1999.  
He indicated that his activities were limited due to knee 
pain.  He also reported right hip pain, but indicated that 
his back was okay.  On objective examination, the hips had 
full range of motion without pain.  No abnormalities of the 
low back were observed.  The assessment was right knee status 
post total medial meniscectomy with arthritis.  

At a March 2000 VA medical examination, the veteran reported 
increasing difficulties with right knee instability as well 
as daily pain.  He indicated that he had difficulty climbing 
stairs and driving due to knee pain.  Objective examination 
showed no measurable atrophy of the right thigh.  The 
diagnoses included right knee degenerative joint disease and 
instability.  No complaints or abnormalities pertaining to 
the low back or right hip were noted.  

At a July 2000 VA medical examination, the veteran reported 
right knee pain, low back pain, and bilateral hip pain.  The 
diagnosis was right knee degenerative joint disease and 
instability.  No abnormalities pertaining to the low back or 
right hip were noted.

In a July 2000 letter, the veteran's former employer 
indicated that he would not hire the veteran again to do 
construction work as he would not allow the veteran on roofs, 
ladders, etc. due to his knee disability.  

Subsequent VA clinical records show continued complaints of 
right knee and hip pain.  In September 2001, the veteran 
underwent a total knee replacement.  In March 2002, he was 
diagnosed as having probable squamous cell carcinoma of the 
right tonsil with metastatic disease to the right neck.  He 
thereafter underwent a course of radiotherapy and chemo 
radiation.  

In a March 2002 memorandum, the Director of Compensation and 
Pension indicated that he had reviewed the evidence of record 
for the purposes of consideration of entitlement to an 
extraschedular a total rating based on individual 
unemployability due to service-connected disability.  The 
Director noted that service connection was in effect for 
right ear hearing loss and a right knee disability.  It was 
noted that the right ear hearing loss was noncompensably 
disabling and not shown to affect the veteran's employment.  
He indicated that although the evidence reflected that the 
veteran's knee disability prevented his employment in 
occupations requiring moderate or heavy physical activity, it 
did not show that he was precluded from obtaining and 
maintaining substantially gainful employment in any type of 
work.  Rather, according to the June 1997 VA medical 
examination report, the veteran was capable of performing 
sedentary work as long as he is allowed to change positions.  
The Director indicated that the fact that the veteran was 
uninterested in vocational rehabilitation and preferred not 
to work in a desk job was irrelevant in determining whether 
he was unemployable by reason of his service-connected 
disabilities.  In view of the foregoing, the Director 
concluded that the veteran was not entitled to a total rating 
based on individual unemployability due to service-connected 
disability on an extraschedular basis.  

II.  Service connection for low back and right hip 
disabilities.

Laws and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the US Court of Veterans Appeals (Court) has held that where 
a service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

Analysis:  As summarized above, the veteran's service medical 
records are silent regarding any complaint or finding of a 
low back or a right hip disability.  In fact, at his January 
1976 military separation medical examination, clinical 
evaluation of the spine and musculoskeletal system was 
normal.  Moreover, on a report of medical history, the 
veteran specifically denied recurrent back pain and bone and 
joint deformity.

Likewise, the Board observes that the post-service medical 
evidence of record is negative for any notations of a low 
back or right hip disability, including arthritis, for years 
after service separation.  Indeed, the veteran filed claims 
for VA benefits in March 1978, July 1981, and September 1984, 
which are negative for complaints or findings of low back or 
right hip disabilities, as are medical records assembled in 
support of those claims.  

Moreover, there is no indication, nor has the veteran 
contended, that the competent medical evidence of record 
contains any indication that the claimed low back and right 
hip disabilities are related to his active service or any 
incident therein.  In view of the foregoing, the Board finds 
that service connection for these disabilities on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. § 3.303, 
3.307, 3.309 (2003).

Although no argument has been submitted on this issue, it 
appears that it is the veteran's contention that he has low 
back and right hip disabilities due to his service-connected 
right knee disability.  See 38 C.F.R. § 3.310.  After careful 
consideration, however, the Board finds that the evidence of 
record does not support service connection for a low back and 
right hip disability on a secondary basis.

In that regard, the Board notes that the record contains no 
indication that the veteran currently has right hip or low 
back disabilities which are causally related to his right 
knee disability.  Although the medical evidence of record 
contains notations of arthritis of the back and right hip, 
there is no indication that such disabilities are casually 
related to the right knee disability.  

The Board has considered the July 1991 examination report in 
which right buttock pain due to muscular strain and referred 
discomfort from the low back was noted.  The examiner, 
however, indicated that such pain would have developed 
despite the veteran's right knee disability.  

There is no other probative evidence of record addressing the 
etiology of the veteran's claimed low back and right hip 
disabilities.  Again, he was unable to attend a medical 
examination for the purposes of obtaining such an opinion due 
to his most recent illness.  

In summary, the Board finds that the veteran's claimed low 
back and right hip disabilities were not shown in service or 
for years thereafter, and the record contains no indication 
that such disabilities are causally related to the veteran's 
active service, any incident therein, or any service-
connected disability.  Thus, service connection for low back 
and right hip disabilities must be denied.  

III.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2003).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

Nonetheless, a total disability rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2003).  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2003).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2003).  In  evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2003).

In this case, service connection is currently in effect for 
residuals of a right total knee arthroplasty, status post 
right medial meniscectomy times two and partial lateral 
tibial meniscectomy, rated as 30 percent disabling; post-
traumatic arthritis of the right knee, rated as 10 percent 
disabling; and right hear hearing loss, rated as zero percent 
disabling.  The veteran's combined disability rating is 40 
percent.  Thus, his service-connected disabilities do not 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must consider whether there 
are circumstances in the veteran's case, apart from 
nonservice-connected disabilities and advancing age, which 
would justify a total rating based on unemployability due 
solely to the service-connected disability.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

As set forth above, however, the record contains no probative 
evidence that the veteran is unable to secure and maintain 
substantially gainful employment by reason of his service-
connected disabilities.  Although he contends that he has 
been unable to work since 1993 due to his right knee 
disability, the medical evidence of record, both VA and 
private, indicates that the veteran's service-connected 
disabilities do not prevent him from obtaining or maintaining 
substantially gainful employment.  In that regard, while the 
veteran clearly has physical restrictions, the record shows 
that he is nonetheless physically capable of performing 
sedentary work.  

For example, in a January 1993 VA medical examination report, 
the examiner recommended that the veteran work in a job that 
was mostly sitting with a chance to change positions as 
needed.  In an April 1993 letter, the veteran's private 
physician indicated that it was his long-term recommendation 
that the veteran look for a vocation which did not involve 
climbing ladders on a repetitive basis.  In a June 1997 VA 
medical examination report, the examiner indicated that the 
veteran was not fit for moderate or heavy work; rather, 
sedentary occupations would be best.  

It is noted that the veteran has submitted a May 1997 private 
treatment record in which his physician noted that because 
the veteran had not worked for three and one half years, he 
therefore doubted that the veteran would ever return to the 
active work force with his right knee disability.  The Board 
notes, however, that such statement, does not indicate that 
the veteran is incapable of obtaining or maintaining 
sedentary employment.  

In that regard, the veteran has reported that his past work 
experience is in manual labor and he would prefer not to work 
inside.  Nonetheless, as set forth above, the record shows 
that he has a high school education and there is no 
indication that the veteran is incapable of obtaining or 
maintaining substantially gainful sedentary employment due to 
his service-connected disabilities.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted. 


ORDER

Entitlement to service connection for low back and right hip 
disabilities is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



